 ALLOUDISTRIBUTORSAllou Distributors,Inc.andLocal 815, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers of AmericaLocal 815,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of AmericaandAllou Distributors,Inc.Cases29-CA-2226,29-CA-2342, and 29-CB-907January 5, 1973DECISION, ORDER, AND DIRECTIONOF ELECTIONBY MEMBERSFANNING,KENNEDY, ANDPENELLOOn April 6, 1972, Administrative Law Judge'Herbert Silberman issued the attached Decision inthis proceeding. Thereafter, The General Counsel,the Company, and the Union filed exceptions andsupporting briefs, and the General Counsel filed areply brief to the Union's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational LaborRelationsBoard has delegated itsauthorityin thisproceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,2findings,3 and conclusions of the Administrative LawJudge,only to theextentconsistentherein.The facts,more fully described in the Judge'sDecision, show that the Company prepared, circulat-ed, and caused a decertification petition to be filed,and promisedbenefitsto the employees in order toinduce their withdrawal from the Union, all inderogation of Section 8(a)(1) of the Act. Then,following the expiration of the contract between theCompany and the Union, the Company refused tobargain,claimingthat the Union no longer repre-sented a majority of the employees. The Judge foundthat this doubt was derived exclusively from theCompany's own unfair labor practices, that theCompany had no valid basis for withdrawingrThe title of "Trial Examiner"was changed to "Administrative LawJudge"effective August 19, 1972.2The Union has excepted to the Administrative Law Judge's refusal toorder the General Counsel to produce for purposes of cross-examination astatement in its possession signed by witness Marvin Friedman and towhich he refers in his affidavit.In our opinion, the Judge correctly ruledthat the document did not relate to the subject matter of Fnedman'stestimony within the meaning of Section 102.118(bx2) of the Board Rulesand Regulations and, accordingly,he declined to direct the GeneralCounsel to furnish the document.Moreover,the record discloses thatCounsel for the Union did not object at the hearing to the Judge's ruling, arequirement set forth in the above-mentioned rule. We therefore affirm theJudge's ruling.3The Unionhas excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's established policy not tooverrule Administrative Law Judge's resolutions with respect to credibility201NLRB No. 447recognition, and concluded that such conduct violat-ed Section 8(a)(5) and (1) of the Act. When theUnion was informed of these events, it dispatched sixbusiness agents to the plant who, through the use offorce, threats, and general intimidatory conduct,"persuaded" the employees to withdraw the decertifi-cation petition. The Administrative Law Judge foundthat the union agents generally created the impres-sion that they were in control of the premises, andthat this conduct frightened and terrorized theemployees. He concluded that this behavior was anaggravated demonstration to the employees that theywere in danger of suffering not only economic injurybut also physical harm should they persist in theirefforts to withdraw from the Union, and that suchconduct constituted restraint and coercion in viola-tion of Section 8(b)(1)(A) of the Act.4 While we arein complete agreement with the Administrative LawJudge's substantive findings set forth above, we donot adopt the major provisions of his remedy, asdetailed below.1.The Judge observed that the normal remedyfor an 8(a)(5) violation of the type found hereinincludes an order to bargain with the Union, but theGeneral Counsel argued, citingLaura Modes Compa-ny,5that the Union's misconduct was of such a graveand serious nature as to disqualify it from such anorder.The Administrative Law Judge, however,distinguishedLauraModesfrom the instant case,stating thatLaura Modesinvolved the use of forceand intimidation by a union seeking initial recogni-tion based on cards, whereas the Union herein hasbeen the representative of the unit employees formany years. Therefore, the Judge recommendedissuing a bargaining order. In his exceptions, theGeneral CounselarguesthatLaura Modescontrolshere and that the proper remedy is an election. Weagree.InLauraModes,the employer, after the unionrequested recognition based on an authorization cardmajority,held two separate meetings with theemployees in which it requested the employees towithdraw from the Union, told them it did not intendunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions were incorrect.Standard Dry Wall Products, Inc,91NLRB 544, enfd.188 F.2d 362(C.A. 3).We havecarefully examined therecord and find no basis for reversing his findings.4Therecord disclosed that two business agents assaultedLou Caston-guay,one of the co-owners of the Company.The Administrative LawJudge, however,concluded that the injury Castonguay received was trivialand that since it occurred out of the presence of any employees, the assaultdid not violate the Act We disagree.While it istrue that no employeesactually witnessed the attack,Castonguay immediately thereafter told themabout it and showed them the "red marks". In our opinion,this assault tookplace in circumstances wherein the employees would be reasonablyexpected to become aware of the incident and the Unionthereby violatedSection 8(bXIXA) of the Act. See G &H Towing Company,168 NLRB 589.S 144 NLRB 1592. 48DECISIONSOF NATIONALLABOR RELATIONS BOARDto contact the union the next day as promised, or anyday thereafter, threatened them with layoffs, andreduction of work, and announced it would neversign a contract with the union. Apprised of thisconduct, the union sent nine business agents to theplant "to bolster [the employees'] morale." Uponbeing refused entry to the premises, one of the agentsstruckan employer representative, and pushedaround an office employee who was attempting totelephone the police. On another occasion, while astrike was in progress, the same employer representa-tive was assaulted. Although 8(b)(1)(A) charges werefiled, a settlement agreement was entered into, andthe CB complaint was withdrawn.The Board found that the employer's conductevidenced an intent to undermine the union'smajority status and to evade the employer's bargain-ing obligation, thereby violating Section 8(a)(1) and(5). The Board continued:But our finding that the Respondents actedunlawfully prior to the Union's misconduct is nottobe taken as condonation of the Union'ssubsequent resort to or sanction of violent acts infurtherance of its demand that the Respondentsimmediately recognize and bargain with it. Anhardly be expected to produce Respondents'participation in reasoned discussion with unionagents about the subjects of collective bargain-ing.6Thus, the Board found that the union should notbenefit from the normal affirmative bargaining ordergiven in similar cases, stating:For we cannot, in good conscience, disregardthe fact that, immediately before and immediatelyafter it filed the instant charges, the Unionevidenced a total disinterest in enforcing itsrepresentation rights through the peaceful legalprocess provided by the Act in that it resorted toand/or encouraged the use of violent tactics tocompel their grant. Our powers to effectuate thestatutory policy need not, we think, be exercisedso single-mindedly in aiming for remedial restora-tion of thestatus quo ante,that we must disregardor sanction thereby union enforcement of anemployer's mandatorybargainingduty by unpro-voked and irresponsible physical assaults of thenature involved here. We recognize of course thatthe employees' right to choose the Union as theirrepresentative survives the Union's misconduct.But we believe it will not prejudice the employeesunduly to ask that they demonstrate their desiresanew in an atmosphere free of any possible traceof coercion.?6 Supra,1595.7Supra,1596.In the same vein,theUnion here engaged in adeliberate plan of intimidation and violence in orderto insure the employees' adherence to the Union.This callous attempt to enforce its representationrights-notwithstanding the Company's own unlaw-ful and deplorable conduct-is, inour opinion, ofsucha natureas to preclude a bargaining orderremedy.We therefore believe that in light of thecoercive conduct which has heretofore occurred byboth parties, the policies of the Act will best beeffectuated by directing a remedial election so thatthe employees, themselves, can determine the repre-sentationstatus of the Union.8In accord with the foregoing, we shall direct theRegionalDirector to direct and supervise theconduct of an election (1) when compliance with ourOrder herein is voluntarily achieved, after the postingperiod has elapsed and at such time as the RegionalDirector determines that a free election can be held;or (2) should the Respondents fail to comply with theprovisions in this Decision and Order and it isnecessary to have this Order enforced by a decree ofa United States court of appeals, upon the Respon-dents' full compliance with such decree.The election provided for above shall be conductedamong employees in the following unit, which wefind upon theentirerecord to be appropriate forpurposes of collective bargaining within the meaningof Section 9(b) of the Act:All warehouse employees of Allou Distributors,Inc., including shipping and receiving employeesand drivers, but excluding office clerical employ-ees, guards, and supervisors as defined in the Act.In the election, the employees shall determinewhether or not they wish to be represented forcollective-bargaining purposes by Local 815, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America.2.As discussed in the Administrative LawJudge's Decision, the Union claimed that its entryonto the premises of the Company was authorized bya clause inthe then-current contract providing that"authorized representatives shall be permitted toenter the Employer's place of business at any timefor the adjustment of disputes, grievances or anyother matters that may require their presence." TheJudge held that the Union sought to "convert, if norpervert," a common clause into a license to overpow-er employees with whom it deals, and recommendedthat the Union be ordered to cease and desist fromenteringthe premises without permission, notwith-standing any contractclausepurporting to permitsuch an entry. Additionally, the Administrative LawJudge concluded that since the Union resorted to the8SeePurolator Products, Inc.,160 NLRB 80. ALLOUDISTRIBUTORSuse of intimidatory tactics to compel the employeesto continue their membership in the Union, theemployees should for a reasonable period of time befree from all compulsion to become or to remainmembers of the Union. Thus, he recommendedordering that any collective-bargaining agreementthatmay be reached between the parties during theperiod of 3 years from the date of the parties'compliance with the provisions of this Decision shallnot contain a union-security clause.In our view, the Board is without the power toorder such remedies. InH.K.PorterCo.v.N.L.R.B.,9theBoard found that the companyrefused to agree to a checkoff clause in order tofrustrate the making of an agreement, and orderedthat the company grant such a clause. The SupremeCourt, however, held that the Board does not havethe power to compel a party to agree to any provisionof a collective-bargaining agreement. The Court saidthat" `the Board may not, either directly orindirectly, compel concessions or otherwise sit injudgment upon the substantive terms of collective-bargaining agreements.' " Therefore, with respect tothe entry clause, the Board is without power topreclude the enforcement of what is a perfectly validcontract provision. Similarly, the legality of theunion-security clause remedy recommended by theAdministrative Law Judge is also controlled byH. K.Porter:Since the Board is without the authority tocompel parties to agree to a valid contract provision,itcertainly cannot prevent them from doing so.Accordingly, we shall delete these portions of theremedy.3.We agree with the Administrative Law Judgethat broad cease-and-desist orders should be issuedagainst both the Company and the Union.4.Finally,we shall require both the Companyand the Union to mail their respective notices to theemployees at their homes.1°ORDERA.Respondent, Allou Distributors, Inc., its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Infringing upon its employees' rights to self-organization, to join orassistlabor organizations, orto bargain collectively through representatives oftheir own choosing by promising employees benefitsto induce them to abandon membership in oractivities on behalf of any labor organization; byinitiating,sponsoring,preparing,orcirculatingamong its employees petitions disclaiming any desire9 397 U.S.99.10 SeeBickford Shoes, Inc.,109 NLRB 1346.11 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading "Posted by49to be represented by a labor organization; or byinitiating,sponsoring,or causingto be filed with theNational LaborRelationsBoard any decertificationor other employee petition.(b) In any othermannerinterfering with, restrain-ing, or coercing employees in the exercise of theirrights to self-organization, to form, join, or assistlabor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engage inother concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, orto refrain from any or all such activities.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a) Send to each of its employees in its employ as ofNovember 16, 1970, a copy of the notice attachedhereto and marked "Appendix A." 11 Copies of saidnotice, to be furnished by the Regional Director forRegion29, shall, after being duly signed by Respon-dent Company's representative, be mailed immedi-ately upon receipt thereof to said employees, directedto their last known place of address.(b)Post atitspremisesin Syosset, New York,copies of the attached notice marked "Appendix A."Copies of said notice, on forms provided by theRegionalDirector for Region 29, after being dulysigned by Respondent Company's representative,shallbe posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to its employees are customarilyposted.Reasonable steps shall be taken by theCompany to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 29, inwriting,within 20 days from the date of this Order,what steps the Respondent Company has taken tocomply herewith.B.Respondent, Local 815, International Brother-hood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, its officers,agents,and repre-sentatives, shall:1.Cease and desist from:(a)Threatening employees by words, conduct, orother means that they or members of their familieswould suffer bodily injury or other harm in order toinduce or compel them to continue their membershipin the Union.(b)Restraining or coercing employees in theexerciseof their rights guaranteed in Section 7 of theAct by inflicting violence on supervisory employees.Order of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." 50DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In any other manner restraining or coercingemployees in the exercise of rights guaranteed tothem in Section 7 of the Act, except to the extent thatsuch rightsmay be affected by an agreementrequiringmembership in a labor organization as acondition of employment as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) If their names and addresses are known oravailable to Respondent Union, send to each ofRespondent Company's employees in its employ asof November 16, 1970, a copy of the notice attachedhereto and marked "Appendix B." 12 Copies of saidnotice, to be furnished by the Regional Director forRegion 29, shall, after being duly signed by Respon-dent Union's authorized representative, be mailedimmediately upon receipt thereof to said employees,directed to their last known place of address.(b) Post at its business offices and meeting hallscopies of the attached notice marked "Appendix B."Copies of said notice, on forms provided by theRegional Director for Region 29, after being dulysigned by Respondent Union's authorized represent-ative, shall be posted by Respondent Union immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to itsmembers are customarily posted. Reasonable stepsshall be taken by Respondent Union to insure thatsaid notices are not altered, defaced, or covered byany othermaterial.(c)Mail or deliver to the Regional Director forRegion 29 signed copies of Appendix B for disposi-tion by him which shall include posting by AllouDistributors, Inc., at all places where notices to saidCompany's employees are customarily posted.(d) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps the Respondent Union has taken tocomply herewith.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]12See fn 11,supraAPPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTpromise employees benefits toinduce them to abandon membership in oractivitieson behalf of anylabor organization.WE WILL NOTinitiate,sponsor, prepare, orcirculateamong our employees any petitionwhich purports to say that the employees do notdesire to be represented by any labor organiza-tion.WE WILLNOT initiate,sponsor, or cause to befiled with the National Labor Relations Boardany decertification petition.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform, joinor assistany labor organization, tobargain collectively through representatives oftheir own choosing,to engage in other concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities.ALLOUDISTRIBUTORS,INC.(Employer)DatedBy(Representative)(Title)Thisis an official notice and mustnot be defacedby anyone.Thisnotice must remain postedfor 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questionsconcerningthis notice or compli-ance with its provisionsmay be directed to theBoard'sOffice,Fourth Floor, 16 Court Street,Brooklyn,NewYork11201,Telephone212-596-3535.APPENDIX BNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT, by words, conduct, or othermeans, threaten employees that they or membersof their families may suffer bodily injury or otherharm in order to induce or compel them tocontinue theirmembership in the Union.WE WILL NOT restrain or coerce employees inthe exercise of their rights guaranteed in Section 7of the Act by inflicting violence on supervisoryemployees.WE WILL NOTin any other manner restrain orcoerce employees in the exercise of the rightsguaranteed to them in Section 7 of the Act,exceptto the extent that such rights may be affected byan agreement requiring membership in a labororganization as a condition of employment as ALLOUDISTRIBUTORSauthorized in Section 8(a)(3) of the NationalLabor Relations Act.LOCAL 815,INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN &HELPERS OF AMERICA(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Fourth Floor, 16 Court Street,Brooklyn,New York 11201; Tel. 212-596-3535.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN,Trial Examiner: These consolidat-ed proceedings were heard in Brooklyn, New York, onvarious days between April 5 and September 27, 1971.Following the close of thehearingbriefswere receivedfrom the parties which have been carefully considered. Thecharges in Cases 29-CA-2226 and 29-CA-2342 were filedby Local 815, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, hereincalled theUnion, on January 8, and April 5, 1971,respectively, and the complaints in saidcases, respectivelydated February 22 and May 28, 1971, allege that AllouDistributors, Inc., herein called the Company, has engagedin and is engaginginunfairlabor practices affectingcommerce within themeaning ofSections 8(a)(1) and (5)and 2(6) and (7) of the National Labor Relations Act, asamended. The complaint in Case 29-CB-907, dated March4, 1971, based on a charge and an amended charge filed bythe Company on February 12 and 19, 1971, respectively,alleges that the Union has engaged in andis engaging inunfair labor practices affecting commerce within themeaning of Sections 8(b)(1)(A) and 2(6) and (7) of the Act.The respective Respondents filed answers to the com-plaints generally denying that they have engaged in thealleged unfair labor practices.Upon the entire record in thesecases,and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI.THEBUSINESSOF THE COMPANY51Allou Distributors,Inc.,aNew York corporation, isengaged in the wholesale and retail distribution ofcosmetics, toiletries, and related products. During thecalendar year 1970, which period is representative of itsoperations, the Company, in the course and conduct of itsbusiness, caused to be transported through channels ofinterstate commerce and to be delivered to its places ofbusiness goods and materials valued in excess of $50,000.The Company admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection2(5) of the Act.III.THE UNFAIRLABOR PRACTICESFor a number of years the Union has been representingcertainof the Company's employees and, since aboutOctober 25, 1963, has had collective-bargainingagreementswith the Company covering such employees. The mostrecent contract between the parties was executed onOctober 29, 1969, for a term which expired on January 15,1971. Theagreementprovided that the Company "recog-nizes theUnion as the sole collective-bargainingagent forall employeesin itsemploy, excluding executives, supervi-sorsand armed guards." Despite the comprehensivelanguageof the quoted recognitionclause, the parties haveinterpreted it to apply only to the Company's warehouseemployees and drivers, who were approximately 10 innumber during thetimesmaterial hereto, and not to theapproximately 10 clerical employees.' At the hearing theparties stipulated that the unit description set forth in thecontract and in the complaints is incorrect and furtherstipulated that "All warehouse employees of Allou Distrib-utors, Inc., includingshipping and receiving employees anddrivers, but excluding office clerical employees, guards andsupervisors as defined in the Act, constitute the appropri-ate unit." The complaint in Case 29-CA-2226, in sub-stance, alleges thatthe Company, in violation of Section8(a)(1): initiated,sponsored, and caused to be filed withtheNational LaborRelationsBoard on November 16,1970,a petition for decertification of the Union asrepresentative of the Company's employees; unlawfullyinterrogated employees about their sympathies for anddesire toremainmembersof the Union; promisedemployees economic benefits to induce them to abandonthe Union; and urged and directed a supervisor and anemployee to circulate and to solicit employees to sign anantiunionpetition during working hours. The complaint inCase 29-CA-2342 alleges that the Company violatedSection 8(a)(1) and (5) of the Act by engaging in theconduct described in the earlier complaint in order toundermine and destroy the majority status of the UnionIAbout January 14, 1971, the Companyand the Union extended thetermof their collective-bargaining agreement for an additional30 days. 52DECISIONS OF NATIONALLABOR RELATIONS BOARDand by unlawfully ceasing to recognize and to bargain withtheUnion as the representative of its employees. OnNovember 18, 1970, a group of six union representativesinvaded the Company's premises in Syosset, New York. Inconnection therewith, the complaint in Case 29-CB-907alleges that the Union violated Section 8(b)(l)(A) of theAct by threatening employees that they and members oftheir families might suffer bodily injury or other harm andalso by assaulting in the presence of employees supervisorsand representatives of the Company, by threatening suchpersons with bodily injury, and by threatening to damagethe Company's property. The appropriate remedy in thesecases is amajor issue. General Counsel and the Companycontend that even if all the allegations in the complaintsagainst the Company are found to have been proved,nevertheless, because the Umon has engaged in grave andserious misconduct, the remedy for the Company's allegedviolations of Section 8(a)(5) of the Act should not includean order requiring the Company unconditionally torecognize and to bargain with the Union.A.The Company's Unlawful ActivitiesThe Union and the Company have been parties tocollective-bargainingagreements covering the latter'swarehousemen and drivers since October 25, 1963. Themost recent contract covered the period from October 25,1969, to January 15, 1971. On September 30, 1970, theUnion sent to the Company a notice terminating thecontract on its expiration date and requesting the Compa-ny to join in negotiations for a new agreement. Subse-quently, on October 9, the Umon mailed to the Company aletter stating its contract demands. These included compa-ny contributions to a trust fund for the following:Supplementary unemployment benefits, 3 percent ofpayroll; annuity, 2 percent of payroll; vacations, 9-1/2percent of payroll; sick leave, 6 percent of payroll;bereavement leave, jury duty, and educational conference,2 percent of payroll; and leave for political and education-al activities and voter registration, 2 percent of payroll; fora total of 24-1/2 percent of payroll.There was a furtherdemand for $6 per week per employee to the AlliedWelfare Fund and $3 per week per employee for cardiacand cardiac convalescent care. In addition, among othercost items, there was a demand for a general wage increaseof $1 per hour.The principals of the Company, Alfred Wexler, itspresident, and Louis Castonguay, its secretary-treasurer,were dismayed by the letter. Castonguay remarked toWexler that he would rather go out of business than acceptsome of the Union's demands.2Howard Weintraub was promoted to his present positionin April 1970.He was designated as the head checker However, he considers himself to bethe'warehouse foreman.Accordingto Weintraub, if he were not in charge ofthewarehouse,there"would be mass chaos." Weintraubis the onlyemployeeof theCompany (except forCastonguaywho is a 50-percentstockholderand anofficer and director of the Company)who has anyauthorityover the warehouseemployeesand drivers.Subject to theoverridingauthority of Castonguay,Weintraub is in chargeof the day-to-day operationsof the warehouse.He is in chargeof checkingoutgoingorders; he is responsible for the trucks being loaded and departing from thepremises on schedule;and he resolves difficulties,such as where to storenew items, encounteredby the employeeswho receive incoming merchan-dise.Weintraub has authority to change the work assignments of thePrior to the receipt of the Union's contract demands,there had been sporadic conversations between Caston-guay and employees and also between Howard Weintraub,the supervisor in the warehouse,2 and employees aboutgiving up union representation and in such event what theCompany might do for the employees. Thereafter, thesediscussions intensified.The employees were particularly concerned about thefringe employment benefits they would receive in substitu-tion for those they would lose should they withdraw fromtheUnion.Weintraub had several conversations withCastonguay about the subject and reported to theemployeesthat the Company would provide them with'Blue Cross,medical and hospitalization insurance,retire-ment benefits, stock options should the Company make apublic issue of its stock, and other benefits. He assured theemployees that if they were to withdraw from the Unionthe Company would not leave them "hanging" withoutcoverage for such things as medical and hospitalizationinsurance and that they would do better without theUnion. Also, Castonguay spoke directly to various employ-ees about the same subject and,in general,assured themthat the Company would provide them with a package ofbenefits that would be as good, if not better, than that theyhad under the union contract.The concept of getting rid of the Union, fostered largelyby Weintraub and Castonguay, finally shifted from meretalktoaffirmativeaction.On November 16, 1970,Weintraub, with Castonguay's permission, telephoned theBrooklyn Regional Office of the National Labor RelationsBoard to find out what had to be done to accomplish theirobjective.Weintraub learned that a petition had to be filedwith the Board that same day to be timely with respect tothe expiration date of the contract. He relayed thisinformation to Castonguay and obtained the latter'spermission for a secretary to type a petition. After theinstrument was preparedWeintraub and another ware-houseman,HarryBroiges,circulated the petition andobtained a total of seven signatures to it. The first twosignatures on the petition are those of Company PresidentAlfredWexler and Howard Weintraub, both of whomwere members of the Union. The petition reads as follows:Gentlemen:We theundersigned employees no longer wish to berepresentedby Local 815International Brotherhood ofTeamsters.employees, to direct employees as to the priority they should give to theirnormal work tasks, and to assign employees to different work tasks asoccasion demands. With the approval of Castonguay, Weintraub deter-mines whether there should be overtime work and selects the employeeswho are given overtime work He has authority to give employees time off.Weintraub is paid a salary of $214 per week,which is$24 more than thenexthighestpaidwarehouse employee.Unlike the other warehouseemployees,Weintraub is not paid for overtime work nor is he docked whenhe takes time off.On the other hand, Weintraub is responsible for keepingthe warehouse employees'time records.Upon the foregoing I find thatWeintraub has authority to assign and responsibility to direct the warehouseemployees in the performance of their duties and is therefore a supervisorwithin the meaning of Section 2(l 1) of the Act. ALLOUDISTRIBUTORS53AlfredWexler-11/16/70Howard Weintraub-I1 / 16/70Dominick J. Smorto-11 / 16/70Marvin Friedman- I 1/ 16/70HarryBroiges-11/16/70Ronald Giorlando-11 / 16/70RobertMacPherson-11 / 16/70In connection with the circulation of the petition, onNovember 16, 1970, both Weintraub and Castonguayspoke to employees about leaving the Union. Early thatmorning Weintraub asked Dominick Smorto whether thelatter was interested in dropping out of the Union. Smortoinquired what would happen to employee benefits, andWeintraubansweredthat the Company probably wouldinstitute a plan which would maintain the same benefits.Smorto indicated that he wished to speak to Castonguayabout the subject. Later thesame morningCastonguayspoke to Smorto at the latter's place of work. Castonguaypromised that the Company would provide the employeeswith a medical and hospital insurance plan which would beequal to or better than the Union's plan, that it wouldprovide the employees with a better pension plan, and thatitmight make a public issue of its stock and if it did theemployeeswould share in the profits through stockoptions. Castonguay told Smorto that these benefits wouldbemore costly so that the Company would not gainanything by getting rid of the Union.Castonguay spoke about the same subject with employeeMarvin Friedman. Castonguay said that he wanted to oustthe Union and if that should happen the Company wouldgive the employees the same benefits they were receivingunder the union contract. Mentioning the possibility ofestablishing a profit-sharing plan Castonguay promisedFriedman, "We'll all make more money being out of theUnion."Later during the same morning Castonguay spoke to agroup of employees in the warehouse. He told them that aninstrument was being typed in the office to remove theUnion which he wanted all the employees to sign. Hefurther advised them that the instrument had to be filed inNew York that day. Castonguay said that eliminating theUnion would be very good for the employees and hepromised that he would give them all the benefits they hadunder the union contract or mpre. Also he told theemployeesthat the Companywas in the process of makinga public issue of its stock and that they would be givenstock options. He also promised a profit-sharing plan andthe highest available Blue Cross coverage.After the petition was signed Weintraub delivered it toCastonguay and reminded him that it had to be filed thatday. Castonguay requested employeeBroiges,who lived inBrooklyn, to file the petition and arranged with a supplier'ssalesman to drive Broiges to Brooklyn.Broiges left theplant between 1:30 and 2 p.m. Castonguay telephoned theNational Labor Relations Board and informed a represent-ative that Broiges was on the way to the Board's office tofile a petition. On the same afternoon Castonguay againcalled the Board's office to inquire whether Broiges hadarrived.Broigeslater telephoned the plant to report hisarrival to Castonguay. At the Board's office Broigesdelivered the employees' petition which he carried and, inaddition,signedadecertificationpetition inCase29-RD-102 which was prepared by a Board agent. Thenext morning Broiges delivered a copy of the decertifica-tion petition to Castonguay.Conclusions Regarding the Company's Conduct"It has repeatedly been held that an employer may notintrude in matters concerning the self-organization of hisemployees. He must refrain from all interference."Harri-son SheetMetal Company v. N. L R. B.,194 F.2d 407, 410(C.A. 7). "The broad purpose of § 8(a)(1) is to establish`the right of employees to organize for mutual aid withoutemployer interference.'Republic Aviation Corp. v. LaborBoar4324U.S. 793, 798. We have no doubt that itprohibits not only intrusive threats and promises but alsoconduct immediately favorable to employees which isundertaken with the express purpose of impinging upontheir freedom of choice for or against unionization and isreasonably calculated to have effect."N.L.R.B. v. Ex-change Parts Company,375 U.S. 405, 409. "Section 8(a)(1)of the Act makes it unlawful for an employer to instigateand promote a decertification proceeding or induceemployees to sign any other form of union-repudiatingdocument, particularly where the solicitation is strength-ened by express or implied threats of reprisal or promisesof economic benefit."N.LR.B. v. Birmingham PublishingCo., 262 F.2d 2, 7 (C.A. 5).3The conduct described above on the part of theCompany's principal, Louis Castonguay, and its warehousesupervisor,Howard Weintraub, i.e., promising employeesvarious benefits to withdraw from the Union, preparingand circulating a petition among the employees disclaim-ing any continuing desire to be represented by the Union,and causing a decertification petition to be filed with theNational Labor Relations Board, constituted an aggravat-ed intrusion upon the self-organizationalrights of employ-ees guaranteed in Section 7 and thereby violated Section8(a)(1) ofthe Act.Following the extended expiration date of the collective-bargaining agreement the Company refused to recognize orto bargain with the Union despite the latter's bargainingrequest. As the Company's expressed doubt concerning theUnion's majority derived exclusively from its unfair laborpractices, described above, I find that the Company had novalid basis for withdrawing recognition from the Unionand for refusing to bargain collectively with it .4 According-ly, by reason of such conduct I find that the Company hasviolated Section 8(a)(5) of the Act and thereby, in furtherviolation of Section 8(a)(l), has coerced, restrained, and3N L.R.B. v. A W Thompson, Inc,449 F.2d 1333 (C.A 5);4BorenClay Products Co,174 NLRB895, enfd.,419 F 2d 385,386 (C.AN L.R.B. v. H W Elson Bottling Co ,379 F.2d 223, 225 (C.A. 6);Suburban4).Homes Corporation,173 NLRB 497 54DECISIONSOF NATIONALLABOR RELATIONS BOARDinterfered with the collective-bargaining rights granted toemployeesby Section 7 of the Act.5B.The Union'sUnlawfulActivitiesAbout noon on November 17 Oscar Sherman, one of thewarehouse employees, telephoned the Union's offices andlefta message that the Allou employees had signed apetition to leave the Union, that he was the only unionmember left at the Company, and that he wished adviceregarding his status. Sometime between 9 and 10 o'clockthe next morning, November 18, six union representativesappeared at the plant. The group included NicholasSceusa, president of the Union, Benjamin Camadeco, vicepresident, and Charles "Buddy" Hipes, Jesse France, FelixVasquez, and Larry Plotnick, business representatives. Asthey entered the building they were met by CompanyPresidentWexler who asked them to wait in the anteroomwhilehe called his partner, Castonguay. Camadecoretorted that his group had business to take care of andthey were not going to sit outside and wait until Wexlerwas ready to see them. Thereupon the union representa-tives brushed past Wexler and proceeded into the ware-house area.Wexler returned to his office and telephonedthe police.The union representatives upon entering the warehousewent directly to the packing tables where Weintraub was atwork. Larry Plotnick asked to see his union book andWeintraub showed it to him. Weintraub was then asked,"Who started this?" He replied that he had. When askedwhy, Weintraub answered that he was dissatisfied with theunion benefits and so were other employees. The exchangebetween the union representatives and Weintraub becameheated. The following comments were directed to Wein-traub in a loud and angry tone of voice: "What the f- doyou think you are trying to do? What the hell do you thinkyou're pulling here? Do you think you can make your owndeals?Who the hell gave you the authority to do this?"Sceusa toldWeintraub, "I remember you from H. B.Cohen . . . where we used to work. You were always atroublemaker and you are still a troublemaker." One of theunion representatives took Weintraub's arm and tried tolead him intoan aislesaying, "Come over here and let metalk to you."Weintraub pulled away and responded,"Whatever you have to say, you can say right here." Hewas then told, "Once you're married to us, you're marriedto us forever," and "you can't do this"-meaning withdrawfrom the Union.The melee about Weintraub took place in the presence ofthewarehouse employees. A few left the area to hide.Others were asked to show their union cards, which they5Suburban Homes Corporation,173 NLRB 497.6When Shufelt completed loading the truck he found that the keys weremissing so that he was unable to move the truck and lock the vehicle. Thekeys were discovered much later.In the circumstances,itwould not beunreasonable to infer that one of the union representatives had removed thekeys from the truck to prevent Shufelt from leaving the premises to makedeliveries.7Broiges testified that he had not been threatened by the unionrepresentatives.RespondentUnion argues that therefore Friedman'stestimony cannot be credited. However, the evidence establishes withoutany question that Broiges was thoroughly frightened by what occurred inthe warehouse on November 18. Consistent with his desire not to offend thedid. The unionrepresentativesannounced that no workwould be doneuntilthe entirematterwas settled. Most ofthe employees stopped working. While this was happeningHermanShufeltwas loading a truck at the loadingplatform.Jessie Franceapproached him and told him tostopwhat he was doing. Shufelt refused and Franceremarked, "There is nouse loadingthis truck,it ain'tgoingto leave here." France walked away. Shufelt continuedloading his truck. About10 minuteslater France returnedand said to him, "I told you not to load that truck... .[Ylou're a bull headed little son of a bitch."sThe commotioncenteringaboutWeintraub at thepacking table area continued. At one point Vasquezremarked to Weintraub, "You're brave,aren't you? . . . Isyour family brave?" Either Camadeco or Vasquez addedthatWeintraubwas a troublemaker, that he shouldremember that he has a family and should not make anymore trouble. One of the union representatives pattedWeintraub on the stomach and remarked, "You're gettingfat, aren't you? You think you still can take it?" Weintraubretorted, "I thinkI can still takeit."Weintraub was toldthat he had better get the employees to sign a retraction ofthe decertification petition. Larry Plotnick whispered toWeintraub, "I'll get you for this you mother-." Weintraubreplied in kind telling Plotnick to go f- himself. After thisexchangeWeintraub and the other employees in thepacking area were told that they would not be able to leavethe plant until they signeda statementthat they wanted toremain intheUnion.Weintraub then undertook to findout what the other employees wanted to do. He first spoketo Broiges,who according to Weintraub looked as if hewere about to faint.Broiges saidhe did not want anytrouble and "let's go back in (the Union)."Employee Marvin Friedman testified that he overheardCamadecoask Broiges, "You're a family man, aren't you?"Friedman further testified thatBroiges wasvisibly shakenby this question.?While the turmoil was taking place around the packingtables,Wexler and Castonguay entered and demanded toknow why the union representatives were there .8 The replywas, "You know damn well what we're here for." Theywere told that they had "better do something about thiscondition."Wexler directed the union representatives toleave the packing table area. The response was that no onewas going toleave, they were going to stay right there andthey had a right to be there. One of the union representa-tives added that under the union contract they had a righttocome into the premises anytime they wanted.After awhile Wexler invited the union representatives toconfer privately.A meeting was held among Sceusa,Camadeco, Wexler, and Castonguay in one of the officesunion representatives it is likely that he would deny at the hearingthat anythreats had been directed toward him.Despite Broiges' denial,IcreditFriedman's testimony summarized above.8Thesummary of what occurred on November 18 is based on thetestimony of the witnessescalled byGeneralCounsel. The Union called nowitnesses to contradict such evidence. Because the various incidents weretaking place simultaneously and because the testimony of each witnessnecessarily was narrowly confined to what he saw.and heardwithout anyextended effort to corrolate his testimony with that of other witnesses, therecord is not precise as to the sequence of events.However,this neitheraffects adversely the credibility of the testimony nor distortsthe overallpictureof what happened. ALLOUDISTRIBUTORSoutside the stockroom. During this meeting the unionrepresentatives accused the Company of having instigatedthe decertification petition and asserted that they "wouldnot move from the premises until it [the decertificationpetition]was withdrawn." According to Castonguay,Camadeco said "we were married to them and there wasno getting away from them." The union representativesthreatened that the Company's trucks would not roll, not abar of soap would leave the premises, and the Companywould be put out of business unless the decertificationpetition was withdrawn.9 Upon Wexler's insistence that hedid not want any violence and that the Company had nochoice other than to accede to the Union's demands,Castonguay agreed to call the men together to discuss thesituation.Several police officers arrived at the premises about thistime. As no charge or complaint was made to them and asthe disturbance seemed to have subsided the police soonleft.Following the conclusion of the meeting among Sceusa,Camadeco,Wexler,andCastonguay, the warehouseemployees were instructed to gather in the lunchroom.Broiges, who was visibly frightened, told the group that hewas a sick man, that he didn't want any trouble, and thatthere was no telling what the union representatives mightdo.Weintraub informed the meeting that he and his familyhad been threatened. The consensus of the meeting was to"avoid any problems"; they would remain in the Union.While the meeting of employees was in progress,Castonguay went into the warehouse where he told someunion representatives,including Sceusa,Camadeco, andHipes, that he would accept the decision of the employees.As he started to walk away he was intercepted by Vasquezand Jessie France. Vasquez, who is a shorter man, reachedup to Castonguay and rubbedhis face onCastonguay'sfacewhile saying, "nya, nya." Castonguay repeated thesame expression to Vasquez. Then Vasquez and JessieFrance pushed Castonguay from either side and, accordingto Castonguay, both of them punched him in the back.There is no evidence that any of the Company's employeeswitnessed this incident. Castonguay thereupon telephonedthe police and in addition went to the lunchroom where theemployees were meeting and informed those present thathe had been assaulted by the union representatives andthat he had called the police.10Police officers arrived soon after the call was placed.According to Castonguay, upon the request of variousemployees he informed the police officers that he wouldnot press charges against the union representatives. Theemployees returned to the lunchroom and continued theirmeeting.They were joined by Wexler, Castonguay,Sceusa,and Camadeco. After further discussion the employeesdecided that they would accede to the Union's demands. Awritten statement calling for employees'signatures wasprepared by Camadeco. It was given to Broiges who9According to Wexler, "Mr. Sceusa and Mr Camadeco tried to make itveryplain that there is a marriage with the union and you don't just sign apetition. . to dropout; itjust doesn'thappen. If we try tomake it happen,that they would putus out of business "10The injuryCastonguay received from the described assault was trivial.11TheUnion contends that it had a contractual right to enter theCompany'spremises without permission.Ido not agree.Article SECOND55obtainedthe signaturesof all the men who previously hadsignedthe original withdrawal petition. Broiges then, as hewas instructed to do byBenjaminCamadeco, telephonedthe National Labor Relations Board to find out how towithdraw the decertification petition.Broiges laterprepar-ed a withdrawal request which he signed and mailed to theBoard, giving a copy to one of the union representatives.The union representatives then left the plant. They hadbeen on the premises approximately 3-1/2 to 4 hours.In essencethe Union's defense is that any intimidatoryconduct on its part was directed only to supervisors andothermanagementpersonnel and not to rank-and-fileemployees so that its conduct did not constitute restraintand coercion of employees within the meaning of Section8(b)(I)(A). I agree with the Union's position only in regardto the assault on Castonguay. This occurred out of thepresenceofany employees. The injury Castonguaysuffered was slight. The episode was more an attempt byJessieFrance and Vasquez to taunt Castonguay ratherthan to hurt him. Angered by the incident Castonguaycomplained to the employees, probably hoping to incitethem against the Union. Any intimidatory consequencearose not from the assaultitselfbut from Castonguay'seffort in telling of it to exaggerate and to dramatize whathad happened.However, the threats made to Weintraub stand in adifferentposture.They were made in the presence ofemployees.Although a supervisor,Weintraub was amember of the Union. He led the attempt to decertify theUnion and admitted this to the union representatives onNovember 18. In the circumstances, the employees whoheard the threats directed to Weintraub would be appre-hensive that they too would be subject to the same reprisalsif they persisted in their efforts to withdraw from theUnion.Two other employees were also targets of the Union'sintimidatory tactics.Broiges wasthreatened when he wasasked whether he was a family man. In the context of whatwas occurring this question carried the implication thatBroiges' continued opposition to the Union might result inharm to his family. Similarly, Jessie France's unsuccessfulattempt to cause Shufelt to stop working in the circum-stances described was coercive.More serious than the specific threats made by the unionrepresentatives onNovember 18 was the latent threatinherent in their conduct. Six union representatives literallyinvaded the Company's warehouse.ii The object of theirconcern was a group of only 10 warehouse employees.Upon entering the warehouseareathis relatively largenumber ofunionrepresentatives loudly told the employeesto stop working, ignored the request of Company PresidentWexler to leave the warehouse area, proclaimed that theirpurpose was to upset the decertification effort, made thethreats described above, and generally created the impres-sionthat they were in control of the premises. Thisof the then-existing contract provided."The Employeragrees thatauthorized representatives of the Union shall be permitted to enter theEmployer's place of business at any time for the adjustment of disputes,grievances or other matters that may require their presence."While thisprovisionmay constitute a contractual undertaking on the part of theCompany topermit union representatives to enter its premises for thepurposes stated, it is not a license to theUnion to do sowithout permission 56DECISIONSOF NATIONALLABOR RELATIONS BOARDbehavior served to frighten most of the employees and toterrorize some. Broiges defecated in his pants.12 One of thefemale employees locked herself in theladies' room andwould not come out even when a police officer assured herthat it was safe to do so. Sergeant Robert Burdewickdescribed the effect on the employees as follows:Itwas a group that stood there very uneasy, theirwhole appearance, the nervous fidgeting, the huddlingtogether so that no one would be leaving the rest ofthemselves, more or less self protection within a groupof themselves.It's difficult for me to explain. It's just that the wholeappearance, the nervousness, the occasional tremor ofone of the younger secretaries, the comments that youcould possibly not hear from one particular personabout what do you think is going to 4appen next orwhat are we going to do now, all odds and ends.The whole situation in its entirety.ssss[I Itmight be a bit . . . extreme, but terrorized, thatthey were definitely in fear of something physicallygoing to happen to them at the time, even though wewere present.Contrary to the Union, I am of opinion that its conducton November 18 was not a reasonable response to theCompany's unlawful activities in sponsoring a decertifica-tion petition, but was an aggravated demonstration to theemployees that they were in danger of suffering not onlyeconomic injury but also physical harm should they persistin their efforts to withdraw from the Union. I find theUnion's conduct on the occasion described constitutedrestraint and coercion within the meaning of Section8(b)(1)(A) of the Act.13IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theCompany described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged inunfair labor practices,I shall recommend that each of themcease and desist therefrom and that each take certainaffirmative action designed to effectuate the policies of theAct.The remedyfor the violations of Section 8(aX5) of thecharacter found herein normally includes an order direct-ing the Company, upon request,to bargain collectively12Broiges who testified that he was not frightened but was' just a littlescared"described well the nature of the fear generatedby the Union'sconduct.Broiges explained: "Six men walk into a place and you tend to be alittle frightened,you don't know whatto expect... I never worked in aplace beforewhere we had this kind of a problem.Going out of aunionor trying to,or having delegates come in . . in force . . likewith the Union. However, both General Counsel and theCompany contend that such an order is not appropriatehere. In his brief General Counsel argues:The Union's misconduct in this case ... was of suchgrave and serious a nature as to disqualify it from thegrant of an affirmative unconditioned bargaining orderto remedy the Employer's unlawful involvement in thedecertification activities and refusal to continue torecognize and bargain with the Union as the exclusivecollective bargaining representative of its warehouseemployees.GeneralCounselreliesprincipallyonLauraModesCompany,144NLRB 1592, to support his position.14There are parallels betweenLaura Modesand the instantcase. In both cases the employer had engaged in unfairlabor practices with the object of undermining the labororganization'smajority status and avoiding its statutorycollective-bargaining obligations. However, there is a vitaldifference between the two cases. Here the Union had beenthe recognized representative for approximately 7 years. InLauraModesthe labor organization, District 65, Retail,Wholesale and Department Store Union, AFL-CIO, hadnot yet established its status as collective-bargainingrepresentative. In that case District 65 had neither beenaccorded voluntary recognition by the employer nor hadbeen certified as representative by the Board. InLauraModes,District 65 was appealing to the Board to determinein the first instance, on the basis of authorization cards, itsrepresentative status and to compel the employer torecognize and to engage in collective bargaining with it.However, before the unfair labor practice proceeding hadbeen instituted,District 65 had sought to compel theemployer through an unlawful course of conduct, includ-ing acts of violence which the Board characterized as"reprehensibleassaults," immediately to recognize and tobargainwith it without resort to the Board's electionprocedures.Referring toDistrict65'smisconduct theBoard observed that it "did not extinguish the employees'rights to bargain through the Union." Nevertheless, theBoard refused to issue a bargaining order explaining:We recognize of course that the employees' right tochoose the Union as their representative survives theUnion'smisconduct.Butwe believe it will notprejudice the employees unduly to ask that theydemonstrate their desires anew in an atmosphere freeof any possible trace of coercion. . . . We concludethat, in the particularcircumstancesof this case, thepolicies of the Act and the legitimate interests of thepublic and the parties will best be served by denying tothe Union the right to invoke our statutory processes inaidofademand for recognition as bargainingrepresentative of Respondents' employees unless anduntil it demonstrates its majority among those employ-ees through the Board's election procedures. [p. 15961Thus, the decision inLaura Modesrests on the circum-stance that District 65's majority status had not yet beentheydidwith six people,and then the police came in later on "13District 65,Retail,Wholesale&Department Store Union(B BrownAssociates, Inc.),157NLRB 615, enfd. 375 F.2d 745 (C.A. 2).14Also cited by General Counsel in support of his argument isArtcraftMantel andFireplace Co,174 NLRB 737 ALLOUDISTRIBUTORSdetermined before it began its course of unlawful activity.The importance of this factor is emphasized inCascadeCorporation,192NLRB No. 74, where the Board held:We also agree with the Trial Examiner for the reasonsstated by him that it is appropriateto issue a bargainingorder in this case. UnlikeLaura Modes,144 NLRB1592,where there had been no opportunity for theemployees to make a free choice in an atmosphere freeof coercion, here a valid election was conducted and acertificationhad issued before any violence tookplace. 15As I analyze the relevant cases they hold that a Unionwhich seeks through the use of force and intimidation tosecure in the first instance bargaining rights is not entitledto a remedial bargaining order based on authorizationcards; in such instance it must demonstrate its majoritystatus by invoking the Board's representation case proce-dures. Conversely, the cases"make it clear that although aunion which is a freely chosen majorityrepresentativeengages in misconduct, such misdeeds do not operateeither to disqualify it from lawfullypursuing its representa-tion rights or preclude the employees from choosing tobargain lawfully through it." 16Without weighing thegravity of the Union's misconduct in this case against thatwhich the Board relied on inLaura Modes Companyor inA rtcraft Mantel and Fireplace Co., supra,because the Unionhad been the recognized representative of the Company'semployees since 1963 and because the Company had novalid basis, except forreasons arisingout of its own unfairlaborpractices, for doubting the Union's continuingmajority I am of the opinion that the situation herein isdistinguishable fromLaura Modesand that a bargainingorder shouldissue.17 It is noted that ultimately the Union'smajority was successfully dissipated by the Company'sunfair labor practices.Absent a bargaining order theCompany would reap the benefits of its unlawful conduct.The Union's later unfair labor practices do not exculpatethe Company from the consequences of its own misdeeds.These must be remedied in order to effectuate the policiesof the Act and, as will be discussed below, so must theUnion's unfair labor practices.I shall further recommend that the notice herein containlanguage advising the employees of their right to adecertification election. SeeN. L. R. B. v. Priced-Less Dis-count Foods, Inc.,405 F.2d 67 and 407 F.2d 1325 (C.A. 6);Ace Foods, Inc.,192 NLRB No. 180.Ihave found that the Unionalso has engaged in unfairlabor practices of an aggravated nature. The customaryorderdirecting theUnion to cease and desist fromengaging in such misconduct would not be adequate toprevent recurrences of similar unlawful actions. I havefound that the invasion of the Company's warehouse onNovember 18, 1970, by a relatively large number of unionrepresentatives, who ignored the protests of the employer,who effectively disrupted the employees' normal workactivities, and who behaved as if they were in control of the15 See alsoWorld Carpets of New York,Inc, 188 NLRBNo 10,PacificAbrasive Supply Co.,182 NLRB 329;United Mineral&ChemicalCorpora-tion,155NLRB 1390,reversed in pertinent part 391 F.2d 829(C.A. 2)16LauraModes Company,144 NLRB 1592, 1596, In. 1.17CelaneseCorporation of America,95 NLRB 664;N L.R B v. GulfmontHotel Company,362 F.2d 588 (C.A. 5)57premises, created a potential for violence and placed theemployees in fear of physical harm and loss of employ-ment. There has been no acknowledgement on the part oftheUnion, even at this late date, that there has been anyimproprietyin its conduct.To the contrary, the Unionclaims that article SECOND of the collective-bargainingagreementwhich was then in force authorized its entry onthe premiseswithout the Company's permission. Thearticle referred to reads as follows: "The Employer agreesthat authorized representatives of the Union shall bepermitted to enter the Employer's place of business at anytime for the adjustment of disputes, grievances or any othermatters that may require their presence." Police SergeantRegis Beneville, who responded to the Company's first callfor police assistance on November 18, testified that whenhe asked the union representatives what was the problemhe was told, "[T]hey were going to come in and talk to themen, they had a right, it was within the contract they couldcome talk to them any time they wanted, and they weregoing to talk to the men." Sergeant Beneville furtherexplained "the owner wanted them [the union representa-tives] out of this specific area where they were and theUnion was saying pretty much `we have a right to meetwith the men anywhere we want and we are going to meetwith them right here and now.' " Thus, the Union hassought to convert, if not pervert, a not uncommon type ofcollective-bargaining clause into a license which wouldpermit it, as it sought to do in this case, to overpower theemployers with whom it deals and the employees whom itpurportedly represents. It is necessary therefore to prohibitthe Union from using a contractual opportunity to consultwith its constituency during working hours as a vehicle forrepression, coercion, or intimidation. Accordingly, in orderto prevent the recurrence of any similar unlawful conducton the Union's part I shall recommend that the Union shalladvise its members that,any provision in any collective-bargaining agreement notwithstanding, it will not enter onto the premisesof any employer without permission. Thisdoes not mean that the Union may not negotiate collective-bargaining agreements which contractually obligate theemployer to permit a reasonable number of unionrepresentatives to consult with its constituency on employ-er property, but the Union must resort to lawful methodsto enforce any breach of such agreement and may notengage inself-help involving trespass or other misconduct.A principal purpose of the Act is to afford employees anopportunity freely to choose for themselves a collective-bargaining representative.In this case there has been adual interference with that right. The Company firstinfluenced its employees to sign a petition disclaimingrepresentation by the Union and instigated the filing of adecertification petition with the Board. This was counteredby equally serious misconduct on the part of the Unionwhich was designed to force the employees to remainmembers.18 The conduct on the part of both the Companyand the Union has seriously impaired the opportunity for19"Neither the Trial Examiner nor we have the authority to overlook orexcuse such violations of the statute merely because Respondentmay havebeen motivated in resorting to such excesses by a belief, however good faiththat belief may have been, that in so doing it might succeed in detemng .. .[violations of] other provisions of our Act."A union faced with such concerns is not without remedies.Contractual(Continued) 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees freely to make any decision regarding theirself-organizational desires.In these circumstances there isno ready way to effect "a restoration of the situation, asnearly as possible, to that which would have been obtainedbut for[the unfair labor practices]."19 I have concluded,on the one hand, that a bargaining order is necessary toremedy the Company's unfair labor practices. On the otherhand, because the Umon resorted to the use of intimidato-ry tactics to compel the employees to continue theirmembership in the Union, I am of the opinion that for areasonable period of time the employees should be freefrom all compulsion to become or to remain members oftheUnion.Accordingly, I shall recommend that anycollective-bargaining agreementthatmay be reachedbetween the Company and the Union, during the period of3 years beginning from the date of the parties' compliancewith the provisions of this Decision, shall contain nounion-security clause.In other words,the object sought tobe achieved is to minimize any opportunity on the part ofthe Company and the Union, both of whom have engagedin serious unfair labor practices affecting the statutoryrightof the employees freely to choose a collective-bargaining representative,to impose on any unwillingemployees the requirement that they become members ofthe Union.20For the reasons which are stated inConsolidatedIndustries, Inc.,108 NLRB 60, 61, and cases there cited, Ishall recommend broad cease-and-desist orders.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.By refusing to recognize and to bargain collectivelywith the Umon on and after February 22, 1971,21 withrespect to the employees in the below-described appropri-ate unit,the Company has engaged in, and is engaging in,unfair labor practices within the meaning of Section 8(aX5)violations can be remediedthrough appropriategrievance procedures.Violations of thisAct maybe pursued by filing charges with this AgencySelf-help,through the exercise of statutorily protected strike and picketingactivity,may also be available"But the use of coercive tactics specificallybanned bySection 8(b) willnot besanctionedby thisBoard."[SheetMetalWorkers'InternationalAssociation,Local Union No 361 (Langston & Co, Inc),l95 NLRB No 65.1of the Act. The unit appropriate for collective bargainingis:All warehouse employees of Allou Distributors, Inc.,including shipping and receiving employeesand driv-ers, but excluding office clerical employees, guards andsupervisors as defined in the Act.2.By reason of the foregoing and by reason of theCompany's promises of benefits to its employees to inducethem to abandon their membership in and activities onbehalf of the Union, the Company's conduct in preparingand causing to be circulated among its employees apetition disclaiming any continuing desire to be represent-ed by the Union, and the Company's conduct in initiating,sponsoring, and causing to be filed with the NationalLaborRelations Board a petition seeking decertification ofthe Union, the Company has interfered with, restrained,and coerced employees in the exercise of rights guaranteedin Section 7 and thereby has engaged in unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act.3.On November 18, 1970, by threatening employeesand a supervisor in the presence of employees that theyand members of their families may sufferbodily injury orother harm to their persons and by invading the premisesof the Company in the circumstances described above,thereby placing the employees in fear of physical violenceand of jeopardyto their employment,theUnion hasrestrained and coerced employees in the exercise of therights guaranteed in Section7 of the Act and thereby hasengaged in unfair labor practices within the meaning ofSection8(bx1)(A) of the Act.4.The aforesaidunfairlabor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.19Phelps Dodge Corp v N L.R.B,313 U.S. 177, 194.20N L.R B v. SouthernCalifornia Pipe Trades District Council, No 16,etc, 449 F 2d 668 (C.A 9).21On that date the attorneys representingthe Companywrote a letter tothe Union advising that theCompanydoubts that the Union represents "aninformed majority of its employees" and for that reason was declining theUnion's request to engage in collective-bargaining negotiations.